DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 8/8/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 15-21 are withdrawn from consideration.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 contains “according to claim 1 to,” which contains a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 contains the limitation “by means of a targeted location-dependent dependency of material properties of the optically anistropic material (OAM)”.  The limitation of “targeted location-dependent dependency of material properties” is confusing.  What is the meaning and scope of a targeted location-dependent dependency?  For examination purposes, any means which uses a targeted location will be interpreted as reading on the claimed limitation.  The dependent claims are likewise rejected as failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Power et al WO 2016/141420.
	Per claim 1, Power teaches a method for producing an element which may be decorative (the limitation of decorative is considered intended use and since it is in the preamble of the claim, an element that may be decorative is interpreted as meeting this particular limitation in the claim). Power teaches the method comprises providing a transparent optical carrier material (8) (Fig. 7b, 7c) [0014], comprising a glass or plastic substrate [0008], having a planar or curved surface (Fig. 7b, 7c), applying a polarizing layer (44) functionally acting as an analyzer [0101] to one side of the carrier material (8), applying a transparent optical functional layer (24) as an imaging layer to the other side of the carrier material (Fig. 7b, 7c), comprising an optically anistropic material having a layer thickness (LCP layer), imaging spatial structuring of the functional layer (Fig. 7b, 7c and Fig. 3a, 3b) by way of a targeted location dependent dependence on material properties of the LCP in order to produce the imaging layer in the form of an image motif [0086], with the result that specifiable color contrasts with defined polarization interference colors (LCP) can be displayed by means of illumination with polarized light on an illuminated surface of the decorative element [0104]-[0107].  
	Per claim 2, Power teaches the use of a transmissive polarizing layer or a reflective polarizing layer for producing the decorative element [0098].
	Per claim 3, Power teaches that the material properties may be modified by adjusting various properties including layer thickness [0086].
	Per claim 4, Power teaches that each LCP region may be a different height/thickness which would be associated with a different color [0021], which is interpreted as reading on the claim.
Per claim 5, Power teaches adjusting the color based on the layer thickness [0021], which is considered as having a value corresponding to one defined polarization interference color.  
Per claim 7, Power teaches various alignment structures (layer) and LC material (see claim 30).  
Per claim 8, Power teaches depositing layers using the claimed techniques [0085].  
Per claims 12-14, Power teaches that the image forming layer has multiple patterns and recesses used to form the image (Fig. 7a-7b).  Power teaches that the LCP layer 24 is further treated with an HRI layer 30 which may be transmissive or optically transparent [0093].  As such, this is interpreted as reading on the claimed limitation of a plurality of layers formed as a stack having recesses to form an image.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power et al WO 2016/141420.
Per claim 6, Power is silent regarding a settable constant value near zero.  However, Power clearly states utilizing linearly polarized monochromatic light [0107], where the claim states that a constant value near zero causes respective polarization interference color to be achromatic for uniform surface elements, and as such, it would have been obvious to one of ordinary skill in the art to have set any pattern to a constant value near zero to use monochromatic light and change the color linearly with respect to height [0109].   

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power et al WO 2016/141420 in view of Schmitt et al WO 2015/150295.
Per claims 9-11, Power is silent regarding a film material by means of laminating and the claimed bifringence.  Schmitt teaches generation of an orientation pattern in a photo-alignable material with anistropic properties, wherein a film may be laminated on the element [0034], and causing birefringent layers to be induced to produce an image [0073].  It would have been obvious to one of ordinary skill in the art to have utilized similar method steps to produce patterns because Schmitt teaches that formation of such an optical element is known and effective in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715